Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over WO-2005/066250 to Leberfinger et al. in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al.
As to claims 1, 5, 10-11, and 15, Leberfinger discloses a shoe sole (taken to meet decorative, see ll. 55) prepared from expanded thermoplastic polyurethanes (Pg. 1, ll.14-20).  Leberfinger does not expressly disclose coating on at least a part of the substrate a solvent containing polyurethane urea.  
Gindin discloses articles of many different substrates coated with a solvent containing polyurethane urea dispersions (0060-0061) comprising the reaction product of a polycarbonate diol, isophorone diamine (cycloaliphatic diamine) in combination with hydrazine hydrate and hexamethylene diisocyanate (Example 1).  Gindin discloses suitable articles/substrates including articles prepared from polymer materials including flexible substrates such as textiles, leather, and plastics (0069).
At the time of filing it would have been obvious to a person of ordinary skill in the art to coat the shoe sole of Leberfinger with the polyurethane urea dispersion of Gindin because to provide the shoe sole with excellent stretchability in conjunction with extremely high tensile strengths (0072), improved hydrolysis resistance, thermal stability, and excellent color retention under increased temperature for a long period of time (0005).
As to claim 2, Leberfinger discloses the PTU is prepared from polyether polyols (ll. 149 and 153).
As to claims 3-4, Leberfinger discloses the addition of metal compounds to the expanded TPU (ll. 167).
As to claim 7, Leberfinger in view of Gindin teach the solvent is selected from toluene or methoxypropyl acetate (0048).
As to claim 8, Leberfinger in view of Gindin teach the addition of color to the PU dispersions (0065).
As to claim 9, Leberfinger in view of Gindin teach the addition of polyisocyanates (0024).
As to claim 12, Leberfinger in view Gindin teach providing a substrate, applying the PUD to at least a part of substrate, and curing the PUD dispersion at temperatures of 120 to 150°C within 2 to 3 minutes (0071).
As to claim 14, Leberfinger in view Gindin teach a viscosity of 120 cps (120 mPas, 0075).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2005/066250 to Leberfinger et al. in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al. that has been explained above is applied here as such in view of U.S. Patent Pub. No. 201/0334532 to Stache et al.
As to claim 6, the limitations of Leberfinger in view of Gindin regarding claim 1 above are incorporated herein by reference.
The references fail to teach a polyurethane urea comprising an alkoxysilane.
Stache teaches the use of alkoxysilanes in polyurethane urea coatings as crosslinkers (0008).  At the time of filing it would have been obvious to a person of ordinary skill in the art to select the alkoxy silane based isocyanates as the crosslinker of choice in Gindin to provide an alternative in response to environmental litigation and toxicology (0006).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2005/066250 to Leberfinger et al. in view of U.S. Patent Pub. No. 2015/0204012 to Gindin et al. that has been explained above is applied here as such in view of U.S. Patent Pub. No. 2011/0077310 to Koecher 
As to claim 13, the limitations of Leberfinger in view of Gindin regarding claim 1 above are incorporated herein by reference.
Gindin does not expressly disclose the application process.
Koecher discloses solvent containing polyurethane urea dispersions used for coating the same substrates as Ginder and teaches suitable application techniques that include knife coating, dipping, or spin coating (0152).
Accordingly, it would have been obvious to a person of ordinary skill in the art to apply the coating of Gindin to the expanded TPU article of Leberfinger using the methods of Koecher with a reasonable expectation of success of fully coating the portion desired portion of the substrate easily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763